DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: control unit, output unit and editing unit in claims 1-13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otsu (US2009/0097136).

Regarding claim 1, Otsu discloses an imaging apparatus comprising: 
an image sensor (Fig. 1/12 : Image Sensor 22/52); 
a control unit configured to control an operation for inserting and retracting an optical filter into/from an optical path of light incident on the image sensor (abstract; [0035; 0119-0124]: See ND Adjustment 18, ND operation portion 56 or Selection Portion 58 in Fig. 1 and 12); and 
an output unit configured to output video data obtained by the image sensor in association with information about timing of insertion/retraction of the optical filter ([0008; 0061; 0071; 0099]: Otsu teaches when the ND filter is inserted momentarily into the entire aperture plane during recording a picked up image, this momentary status 

Regarding claim 13, Otsu discloses the imaging apparatus according to claim 1, wherein the optical filter is at least either one of a filter configured to attenuate a light amount of the incident light and a filter configured to pass an infrared ray in the incident light (abstract; [0010; 0059]: light amount is adjusted with ND filter).  

Regarding claim 14, the claim is a method of the apparatus claim 1. Therefore, claim 14 is analyzed and rejected as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Otsu.


However, Otsu fails to disclose: “storing a program”.
Official Notice is taken that it is well known and expected in the art to include a computer readable medium to store photographed images and/or program in order for a CPU/ Controller to perform a camera operations automatically.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Otsu to store a program in a storage device. The modifications thus provide a user friendly camera system.

Allowable Subject Matter

Claims 2, 5 and 7 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 2, the prior art of Otsu discloses a movie camera to photograph and record images and momentary status when ND filter is inserted. The prior art of Sugimoto (US2020/0099867) discloses a camera for setting boundary to apply ND filter. The prior art of Tsuda (US2006/0192884) discloses an ND filter control in responsive to ND filter Switch signal. The prior art of Katsushi (HS20020021354) : ”wherein the information about the timing of the insertion/retraction of the optical filter is information indicating a period from a start of an insertion/retraction operation of the optical filter to an end of the insertion/retraction operation”.

Regarding independent claim 5, the prior art of Otsu discloses a movie camera to photograph and record images and momentary status when ND filter is inserted. The prior art of Sugimoto (US2020/0099867) discloses a camera for setting boundary to apply ND filter. The prior art of Tsuda (US2006/0192884) discloses an ND filter control in responsive to ND filter Switch signal. The prior art of Katsushi (HS20020021354) discloses a lens to send lens positions or ND filter signals to a camera body. The prior art of Stephens (20140348489) discloses a metadata for recording digital zoom, optical effect, digital filter effect or digital ND filter effect. Thus, while many references teaches different ND filter inserting /extracting operations or recording operation of optical effect or digital ND filter on metadata, none of the prior art, alone or in combination provide a motivation to teach or fairly suggest the imaging apparatus according to claim 1, further in combination with: ”a display control unit configured to display, on a display device, 

Regarding independent claim 7, the prior art of Otsu discloses a movie camera to photograph and record images and momentary status when ND filter is inserted. The prior art of Sugimoto (US2020/0099867) discloses a camera for setting boundary to apply ND filter. The prior art of Tsuda (US2006/0192884) discloses an ND filter control in responsive to ND filter Switch signal. The prior art of Katsushi (HS20020021354) discloses a lens to send lens positions or ND filter signals to a camera body. The prior art of Stephens (20140348489) discloses a metadata for recording digital zoom, optical effect, digital filter effect or digital ND filter effect. Thus, while many references teaches different ND filter inserting /extracting operations or recording operation of optical effect or digital ND filter on metadata, none of the prior art, alone or in combination provide a motivation to teach or fairly suggest the imaging apparatus according to claim 1, further in combination with: ”an editing unit configured to divide the video data into video data in a period before an insertion/retraction operation of the optical filter, video data in a period during insertion/retraction operation of the optical filter, and video data in a period after the insertion/retraction operation of the optical filter”.

Regarding dependent claims 3-4, 6 and 8-12, the claims are allowed as being dependent of claims 2 and 5 and 7, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG H LAM whose telephone number is (571)272-7367.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HUNG H LAM/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        03/12/2021